Citation Nr: 1123444	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a bilateral inguinal hernia with surgical repair before November 27, 2009.

2.  Entitlement to an initial compensable rating for surgical scars of the hernia repairs before November 27, 2009.

REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to December 1991, and on active duty for training in December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in January 2010, the RO increased the rating for the bilateral inguinal hernia to 20 percent disabling and the rating for the surgical scars to 10 percent, effective in November 2009, on the date of a VA examination.  In January 2010, the Veteran expressed satisfaction with the increased ratings, but argued the effective date should be the date he filed his claims.  Therefore, the Board has limited the appeal as set forth on the first page of the decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran has the right to limit his appeal, this case presents an unusual situation in which the Veteran may be entitled to a higher rating for the scars, which although not sought by the Veteran is raised by the record.  Therefore as a matter of fairness, the Board is referring to the Regional Office the claim for a separate rating for each surgical scar. 


FINDINGS OF FACT

1.  The Veteran had a recurrent bilateral inguinal hernia before November 27, 2009 but he did not need a truss or belt.

2.  The surgical scars from the hernia surgeries were manifested by pain and numbness before November 27, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for a bilateral inguinal hernia with surgical repair before November 27, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R., 4.7, 4.114, Diagnostic Code 7338 (2010).

2.  The criteria for an initial 10 percent rating for surgical scars of the hernia repairs before November 27, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R., 4.7, 4.118, Diagnostic Code 7804 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in February and in April 2007, on the underlying claim of service connection. Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial compensable rating for bilateral inguinal hernia and scars from the surgical repair.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations in May 2007 and in November 2009.  

The report of the VA examinations include a review of the Veteran's medical history, an interview, and an examination, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).



As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


A Compensable Rating for a Bilateral Inguinal Hernia before 
November 27, 2009

The Veteran is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338, a 10 percent rating is warranted for a hernia that is postoperative recurrent, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted for a small hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

Facts

In January 2004, the Veteran was diagnosed with a bilateral inguinal hernia and underwent surgical repair.  In May 2004, the left inguinal hernia was repaired a second time after recurrence of the hernia.  In January 2005, after the right inguinal hernia was repaired a second time after recurrence of the hernia.


On VA examination in May 2007, the Veteran described pain and discomfort to at the site of the hernia repairs and numbness over the scars.  The examiner characterized the results of the hernia repairs as less than adequate.  The examiner considered the hernias repaired and no belt or truss was worn by the Veteran.  

On VA examination in November 2009, there was no evidence of any recurrent hernia.  The Veteran complained of pain, mostly while sitting.  There is no pain while lying down.  Since the last surgery, the Veteran's symptoms have been stable.  The disability had no significant effect on the Veteran's civilian occupation as a principal of an elementary school.

In comparing the reports of the examinations in May 2007 and in November 2009, the Board finds no material difference or change in the disability.  The disability picture has been stable since the Veteran filed his claim in December 2006.  The record shows the Veteran has had a recurrent hernia on each side, requiring surgical repair.  While there is no evidence of the need for a truss or belt, in construing the evidence in a light most favorable to the Veteran, the Board finds that the severity of the Veteran's disability picture from the filing of the claim to November 2009 more nearly approximates a 20 percent rating for the entire appeal period, as he has had residuals of recurrent hernias with pain as opposed to a noncompensable rating, that is, a not operated upon but remediable or a small and reducible inguinal hernia.  Stated another way, each inguinal hernia more nearly approximates the criteria for a 10 percent rating, and applying Diagnostic Code 7339, warrant a 20 percent since the effective date of service connection.  

As the Veteran agrees with the 20 percent rating, the Board does not reach the question of whether a rating higher than 20 percent is warranted. 







A Compensable Rating for Surgical Scars before November 27, 2009

Scars are rated under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  The Board notes these Diagnostic Codes were amended effective October 23, 2008, but as the Veteran's claim was received in December 2006, which is prior to October 23, 2008, the older criteria apply.  The Veteran may request a review under the new criteria.

Under Diagnostic Code 7801, a compensable rating for scars affecting locations other than the head, face, or neck that are deep or limit motion and affect an area exceeding 39 sq. cm. warrants a 10 percent rating. 

Under Diagnostic Code 7802, scars that are superficial, do not limit motion, and affect an area of at least 929 square cm, warrant a 10 percent rating.

Under Diagnostic Code 7803, a superficial and unstable scar is rated 10 percent.

Under Diagnostic Code 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination.

Under Diagnostic Code 7805, a scar can be rated on limitation of function of the affected part.

A deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one with frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7803.







Facts

The Veteran had hernia repairs in January 2004, in May 2004, and in January 2005.  

In May 2007, the Veteran underwent a VA examination where the examiner noted that the scars from the first surgery in January 2004 were higher than the subsequent surgical repairs.  Each scar from the first surgery measured 3 cm x 2 mm and was hardly visible.  The examiner did not note the dimensions of the larger scars from the subsequent repair.  There is a notation in a diagram attached to the written report.  The initial left hernia repair scar was 5 cm x 2 mm and the initial right hernia repair was 4 cm x 1 mm.  The Veteran described numbness over the scar areas.  

The VA examiner did not elicit pain upon examination of the scars.  There was no adherence and the texture of the inguinal hernia scars was normal and regular.  All scars were stable without inflammation.  The examiner then stated that the scars involved the deep underlying tissue.  There was no induration, limitation of motion, and the skin was flexible over the scar.  The examiner stated there were no residuals from the four scars and the scars were hardly noticeable.

On VA examination in November 2009, the scar from the initial repair on the right side was a linear 6.2 cm x 1 cm.  Although there was no skin breakdown noted on the examination, the Veteran reported skin breakdown every two to four weeks and reported pain.  The scar was painful and deep, but no inflammation, edema, keloid formulation.

The scar on the left side measured 0.2 cm x 5.8 cm. There was no breakdown of scar.  The scar was painful and deep, but no inflammation, edema, keloid formation.

The scar for the repair of the recurrent left inguinal hernia was located above scar from the first surgery.  Although painful, there was no skin breakdown, inflammation, edema, or keloid.  It was painful and deep.  The scar measured 4.0 x 0.1 cm.



The scar from the repair of the recurrent right inguinal hernia was located above the scar from the first surgery.  Although painful, there was no skin breakdown, inflammation, edema, or keloid.  It was painful and deep.  The scar measured 4.0 x 0.1 cm.  The VA examiner stated the disability affected the Veteran in his ability to lift and carry.  

Analysis

In comparing the reports of the examinations in May 2007 and in November 2009, the Board finds no material difference or change in the scars.  The disability picture has been remained the same since the Veteran filed his claim in December 2006.  The record shows that the surgical scars result in pain and numbness.  Accordingly, the Board determines that the Veteran is entitled to a 10 percent rating from the effective date of service connection in December 2006, when he filed his claim. 

As the Veteran agrees with the 10 percent rating, the Board does not reach the question of whether a rating higher than 10 percent is warranted.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.










As the Veteran agrees with the current ratings, the Board not need determine if referral for an extraschedular rating is required.


ORDER

From the effective date of service connection to November 26, 2009 an initial rating of 20 percent residuals of a bilateral inguinal hernia repair is granted, subject to the law and regulations, governing the award of a monetary benefit.

From the effective date of service connection to November 26, 2009, an initial rating of 10 percent for surgical scars of the hernia repairs is granted, subject to the law and regulations, governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


